Citation Nr: 1539764	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis), evaluated as 10 percent disabling prior to May 22, 2014, and 20 percent disabling thereafter.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis).

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis).

4.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S Navy from August 1965 to May 1970, from January 1972 to October 1973, and from August 1979 to February 1987.

This appeal to the Board of Veterans' Appeals (Board) comes from a November
2006 rating decision by the St. Louis, Missouri Department of Veterans Affairs
(VA) Regional Office (RO).

In March 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a cervical spine disability, entitlement to service connection for a bilateral shoulder disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to September 1, 2009, the Veteran's lumbar spine disability was manifested by mild limitation of motion due to pain, with radiating sciatic pain from the lower back into the left leg, which was productive of no more than mild impairment; there is no evidence of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician or ankylosis. 

2.  For the period from September 1, 2009, to May 31, 2011, the Veteran's lumbar spine disability with consideration of functional factors and subjective symptoms of pain, weakness and fatigability, as well as limitation of flexion to 63 degrees and ankylosis of some part of the thoracolumbar spine equates to limitation of flexion of less than 60 degrees; there is no evidence of favorable ankylosis of the entire thoracolumbar spine or acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician.

3.  For the period beginning May 31, 2011, the Veteran's lumbar spine disability has been manifested by limitation of forward flexion of the lumbar spine to 30 degrees, with consideration of functional factors and subjective symptoms of pain; there is no evidence of ankylosis or incapacitating episodes of intervertebral disc syndrome with a duration of at least two weeks.


CONCLUSIONS OF LAW

1.  For the period prior to September 1, 2009, the criteria for a rating in excess of 10 percent for the spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  For the period from September 1, 2009, to May 31, 2011, the criteria for a 20 percent disability rating, but no more, for the orthopedic manifestations of the spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  For the period beginning May 31, 2011, the criteria for a 40 percent disability rating, but no more, for the orthopedic manifestations of the spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that in August 2010, February 2012 and April 2014, the Veteran was provided with the required notice under § 5103.  The Board notes that the letters expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores in the August 2010, February 2012 and April 2014 letters. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

There was a timing deficiency in that the August 2010, February 2012 and April 2014 letters were sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in subsequently issued rating decisions and supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Finally, the Board notes that VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.

The Board remanded the claim in March 2014, to afford the Veteran a proper VA examination of his lumbar spine.  A VA examination was conducted in May 2014, and contained the requested information, necessary to adequately rate the Veteran's low back disability.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to functional impairment and painful motion.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.

Under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2015).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.



Analysis

In an October 1987 rating decision, the RO granted service connection for a lumbosacral strain.  A noncompensable rating was assigned, effective March 1, 1987.  In a September 1990 rating decision, the RO granted an increased rating of 10 percent for the service-connected lumbosacral strain with arthritis, effective August 23, 1990.  In March 2006, the Veteran filed his current claim for an increased rating for his low back disability.

Private treatment records show that the Veteran was evaluated in 2006 and diagnosed with a large herniated disk.  His symptoms consisted of low back pains with lower extremity radiculopathy.  The herniated disk was encroaching on his lumbar nerve roots resulting in weakness and pain.  It was concluded after thorough
physical evaluation and MRI imaging that the Veteran would require surgical
intervention to remove the nerve form compressing his lumbar nerve.  Private treatment reports from St. Mary's Health Center show that the Veteran underwent an operation in August 2006, due to a L3-L4 disk herniation with free fragment.  

The Veteran underwent a VA examination in August 2006 in response to his claim for an increased rating.  He reported an incident at work where he reached overhead and experienced a severe increase in back pain that radiated into the right foot.  He denied using any assistive devices or any periods of unsteadiness.  Gait was upright and steady.  He also denied problems with range of motion of the back, but endorsed more direct symptoms of pain and easier fatigability.  Range of motion findings of the spine showed forward flexion of 0 to 95 degrees without report of increased pain, backward extension was more difficult and limited at 0 to 20 degrees, right lateral flexion was 0 to 25 degrees with report of increased pain with left lateral flexion at 0 to 15 degrees, rotation was equal bilaterally at 0 to 10 degrees.  Combined range of motion of the thoracolumbar spine was 175 degrees.  The examiner also noted a 5 centimeter scar with erythema considered appropriate due to his recent surgery in August 2006, noted above.

On VA examination in September 2006, the Veteran had a smooth, symmetric gait, with equal arm swing.  There was no antalgia and the Veteran denied using any assistive devices for his back.  He also denied any significant flare-ups or incapacitation associated with his back.  He had full muscle strength.  Range of motion findings showed forward flexion of 0 to 90 degrees, which was normal.
Extension was 0 to 15 degrees, right and left lateral flexion were both 0 to 30 degrees, which was normal.  Right and left rotations were both 0 to 30 degrees, which was normal.  Combined range of motion of the thoracolumbar spine was 225 degrees.  The Veteran was able to forward flex his lumbar spine three times without any evidence of fatigue or lack of coordination.  A well-healed mid-line vertical scar with tenderness and without adhesions was noted due to his recent surgery in August 2006.  It was also noted that the Veteran was released to return to full duty a week before, as a sheet metal worker in construction.  The examiner diagnosed chronic lumbar strain with recent nucleus pulposus and radiculopathy status post-surgical intervention with probable diskectomy and decompression with good results.  

The Veteran did well for several years following his August 2006 surgery, but in 2009, he began to develop low back and lower extremity symptoms again.  An MR1 was performed in March 2009 showing an extruded disk herniation with spondylolisthesis at L3/4.  Consequently, the Veteran underwent a lumbar fusion at L3/4 in April 2009.  

In a September 2009 rating decision, the RO granted a temporary 100 percent evaluation for spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 
(previously lumbosacral strain with arthritis), effective April 24, 2009 (the date the Veteran was hospitalized for his surgery) based on surgical or other treatment necessitating convalescence, due to his April 2009 surgery.  A 10 percent evaluation was assigned from September 1, 2009, based upon an Injury/Illness status report from the Veteran's private physician, indicating that he could return to regular work
without restrictions on August 10, 2009. 

The Veteran progressed through the post-operative phase, but continued to experience occasional low back and leg symptoms.  He was treated with epidural steroid injections for his low back pain, which he described as very debilitating.  Another MRI was performed in December 2009 showing stenosis and a herniated disk at L5S1.  The Veteran was treated with conservative measures regarding these findings.  

A March 2010 Disability Determination from the Social Security Administration shows that the Veteran was determined to be disabled due to disorders of the back, since April 22, 2009.  However, as noted above, private treatment records show that the Veteran was cleared to return to work with no restrictions by his doctor in August 2009.

The Veteran was afforded another VA examination in September 2010.  Range of motion testing revealed flexion to 63 degrees, extension to 15 degrees, left lateral flexion to 21 degrees, left lateral rotation to 15 degrees, right lateral flexion to 21 degrees, and right lateral rotation to 15 degrees.  The examiner also noted that there was ankylosis of part of the thoracolumbar spine, but no evidence of any unfavorable ankylosis.  The examiner noted that there was pain on active range of motion, but did not indicate where pain began.  Furthermore, although he noted that after repetition, there were no additional limitations, he did not specifically indicate whether range of motion decreased, nor did he indicate whether the Veteran experienced any associated functional limitations during his reported flare-ups of low back pain.  

VA outpatient treatment records show that on May 31, 2011, a VA examiner stated the following: 

"Serv [sic] connected lumbar spine rating of 10% which in my opinion
should be much higher due to his continued worsening of the deg [sic] disc
disease.  He has had one disc removed with a prosthesis placed and a bony
fusion with his bone and a donor bone.  He had two surgeries in approx [sic]
2007 for this problem.  He has continued to be treated by non-VA
neurosurgeon for the LBP.  His neurosurg [sic] said that he has at least two
more lumbar spine disc protrusions and he has even had worsening of his
DDD of the cervical spine."

June 2012 private treatment records indicate that the Veteran was advised to refrain from repetitive lifting, bending, stooping or squatting activities, due to his low back disability.  See June 2012 treatment records from Spine Midwest.

In accordance with the Board's March 2014 remand, the Veteran was afforded another VA examination in May 2014.  The Veteran reported no painful flare-ups, but complained of stiffness in the lumbar spine on a daily basis.  He also stated that he still has pain with the lumbar spine with intermittent pain and numbness of his left leg.  His lumbar spine pain, left leg pain and stiffness occurs 3 times a day with each event lasting 2 hours.  He also reported that he cannot walk nor bend nor squat without lumbar spine and left leg pains and this makes it difficult for him to do his activities of daily living.  He cannot drive long distances due to his lumbar spine and left leg pains.  

Range of motion testing revealed forward flexion ending at 75 degrees with pain beginning at 65 degrees, extension ending at 15 degrees with pain beginning at 10 degrees, right lateral flexion ending at 15 degrees with pain beginning at 10 degrees, left lateral flexion ending at 20 degrees with pain beginning at 15 degrees, right lateral rotation ending at 20 degrees with pain beginning at 15 degrees, and left lateral rotation ending at 20 degrees with pain beginning at 15 degrees.  After repetitive-use testing, the Veteran's forward flexion ended at 50 degrees.  There was additional limitation in range of motion as well as functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner stated there would be an additional 10 degree loss of any range of motion of the lumbar spine due to flare-ups.  

On physical examination, there was pain to palpation of the lumbar spine with guarding/muscle spasm not resulting in abnormal gait or spinal contour.  There was moderate radiculopathy of the left leg.  He also reported that his back impacts his ability to work as he can only lift 10 pounds once in a day, can only walk 10 feet at a time, can only walk 1/2 hour during an 8 hour work day, can only sit for 5 minutes and stand for 5 minutes, and can only sit/stand for 1/2 hour each in an 8 hour work day.

In a July 2014 rating decision, the RO granted an increased rating of 20 percent for spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis), effective May 22, 2014.

Prior to April 24, 2009, the Board finds that a rating greater than 10 percent is not warranted. The objective examinations in August 2006, September 2006 do not show limitation of motion commensurate with the criteria for a 20 percent rating, nor does the evidence demonstrate any additional functional limitation or loss based on painful motion, weakness, or fatigability. Further, the Veteran was able to work during this time as a sheet metal worker in construction. Additionally, there was no evidence of muscle spasm or guarding resulting in abnormal gait and no evidence of abnormal spinal contour. 

For the period from September 1, 2009, to May 31, 2011, the Board finds that the Veteran demonstrated symptoms equating to the criteria for a 20 percent rating under the general rating formula, considering the Veteran's functional impairment/loss due to pain, weakness and fatigability, as well as the findings on the September 2010 examination of limitation of flexion to 63 degrees and ankylosis of some part of the thoracolumbar spine. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015). The Board recognizes the fact that he did not present with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, but finds that with consideration of the evidence and factoring in the DeLuca factors, a 20 percent rating is appropriate. DeLuca v. Brown, 8 Vet. App. 202 (1995) (in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.)  

A higher rating is not warranted for this period as the Veteran does not demonstrate symptomatology equating to favorable ankylosis of the entire thoracolumbar spine or forward flexion less than 30 degrees, as required for a 40 percent evaluation.  A higher rating is also not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes, as there is no evidence of physician-prescribed bed rest or incapacitating episodes during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board finds that a 40 percent rating is warranted beginning May 31, 2011.  In this regard, as noted above, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2015).  On VA examination in May 2014, the Veteran had 50 degrees of forward flexion after repetitive use testing, and the examiner found that there would be an additional 10 degree loss of any range of motion of the lumbar spine during flare-ups.  That would limit the Veteran's forward flexion to 40 degrees.  However, the Board also notes that the Veteran has reported severe functional impairment due to his low back disability, including inability to walk, bend, or squat, inability to drive long distances, difficulty performing activities of daily living, limited ability to lift more than 10 pounds, and problems with prolonged walking, sitting or standing.  The evidence of record, including the aforementioned May 2011 VA treatment records (indicating that Veteran's disability should have been rated much higher than 10%), the SSA Disability Determination (indicating that Veteran has been disabled due to his back disability since April 2009), and the June 2012 private treatment records indicating that the Veteran was advised to refrain from repetitive lifting, bending, stooping or squatting activities, due to his low back disability, supports his reports of severe functional impairment.  

The Board notes that although the Veteran was found disabled by the SSA as of April 2009, private treatment records show that he was cleared to go back to work with no restrictions in August 2009.  There is no other evidence dated prior to the May 31, 2011 VA treatment records showing that the Veteran's low back disability had undergone a significant increase in disability since his August 2006 lumbar spine surgery.  Therefore, with consideration of the Deluca factors, the Board reads the evidence as showing functional impairment that is equivalent to limitation of forward flexion to at least 30 degrees, and grants a 40 percent rating for the low back disability, beginning May 31, 2011.  See 38 C.F.R. §§ 4.40, 4.45 (2015).

A higher rating than 40 percent is not warranted, as such a rating requires unfavorable ankylosis of the entire thoracolumbar spine, which has not been showm by the evidence of record. The Veteran has maintained range of motion in his spine, and has never been shown to have ankylosis of the entire thoracolumbar spine, let alone unfavorable ankylosis of the entire thoracolumbar spine. Moreover, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

A rating in excess of 40 percent is also not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the examiner noted that the Veteran had experienced incapacitating episodes due to low back pain over the past 12 months, but they had only lasted less than 1 week.  As there is no evidence of incapacitating episodes having a total duration of at least two weeks, a higher rating for intervertebral disc syndrome is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

With regard to neurologic impairment, the Board notes that on VA examination in September 2010, the Veteran was found to have left lower extremity, sciatic neuralgia, with normal sensory examination, and intermittent pain, and diagnosed with lumbar radiculopathy without evidence of any additional neurologic condition of the lower extremities.  Consequently, he was granted service connection for left lower extremity, sciatic neuralgia, secondary to service-connected lumbar condition, with an evaluation of 10 percent, effective October 10, 2007.  See April 2012 rating decision.  There is no evidence of any other neurologic abnormalities or findings related to the lumbar spine condition, and no evidence showing that the left lower extremity neuralgia is more than mild, to warrant a rating in excess of 10 percent.

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluation already assigned for radiculopathy) for the low back disability during any part of the appeal period.


ORDER

A rating in excess of 10 percent for spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis) prior to September 1, 2009, is denied.

A 20 percent rating for spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis) is granted from September 1, 2009, to May 31. 2011, subject to the laws and regulations governing the payment of monetary benefits.


A 40 percent rating for spinal stenosis, disk degeneration, recurrent disk herniation L3 -L4 (previously lumbosacral strain with arthritis) is granted from May 31. 2011, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Cervical Spine Disability

The Veteran contends that his currently diagnosed cervical spine disability, namely degenerative disc disease of the cervical spine with radiculopathy, is the result of an in-service injury that has been further aggravated by his service-connected lumbar spine disability.  Specifically, he has reported that in January or March 1970, in Mt. View, California, he sustained a neck strain as a result of a car accident outside the main gate at the Naval Air Station (NAS) Moffett Field, California, while on legal liberty.  He also reported that he was treated at the main dispensary, X-rays were taken, and he was released the same day, and prescribed pain pills for the neck strain.  He reported that since that time until his separation and afterwards, he has had problems with his neck, including constant pain and stiffness.  See July 1970 Application for Compensation, August 1970 VA examination report, October 1970 statement in support of claim, October 1970 Report of Accidental Injury, and March 2013 Appellant's Brief.  

As noted in the August 2010 remand, the Veteran's initial claim for entitlement to service connection for a neck disorder was denied in an unappealed February 1971 rating decision.  The Veteran subsequently filed another claim for service connection for a neck disorder, secondary to his service-connected lumbar spine disability.  The RO did not address the theory of secondary service connection in the February 1971 rating decision.  Because the Veteran has limited his argument to principles of secondary service connection, the Board is analyzing the claim solely on that basis.

Service treatment records include a statement from the Veteran in January 1970 that he was treated for injuries (multiple contusions) sustained in a car accident one week earlier.

X-rays of the cervical spine, taken at the. VA Medical Center in September 2006 showed spondylitic changes at the C5-C6 and C6-C7 levels, with disc space narrowing, sclerosis, and osteophyte formation.  

The Veteran was afforded a VA examination in September 2006.  At that time, he reported neck pain with stiffness, popping, and snapping, intermittent headaches and decreased range of motion.  He noted radiation to the bilateral shoulders, though he denied any upper extremity numbness, tingling, or weakness.  Examination revealed a mild loss of cervical lordosis, limited range of motion, palpable crepitus, degenerative disc disease, and degenerative joint disease.  As to whether these diagnoses were caused or aggravated by his lumbar spine
disability, the examiner opined that it was not as likely as not that any cervical
disorder was related to his lumbar spine condition.  

Following an August 2010 Board remand, the Veteran was afforded an additional
VA examination in September 2010.  He reported the gradual onset of pain and
stiffness circa 2005 and a diagnosis of degenerative changes confirmed by MRT
and x-rays.  Following an examination, the examiner indicated that the Veteran's
cervical spine disorder was less likely than not permanently aggravated by his
service-connected lumbar disability, as a review of the claims file and physical examination did not suggest causation or permanent worsening of the cervical spine
due to a lumbar spine disability.

In its March 2014 remand, the Board found that neither the September 2006 nor the September 2010 opinions were sufficiently probative to base a decision on.  Specifically, the Board found that neither opinion offered an opinion with regard to the Veteran's bilateral shoulder disorder, and neither provided any rationale whatsoever in support of its conclusion with regard to the cervical spine.  While the second purported to do so, the Board found that merely stating that an examination was conducted, and that the claim file was reviewed, is not an adequate rationale.  Neither opinion alluded to any other process which may have resulted in the claimed conditions, aside from the Veteran's service-connected disability (such as aging, post-service trauma, etc), and neither provided medical analysis to demonstrate how the opinions were reached.  

In accordance with the Board's March 2014 remand, the Veteran was afforded a VA examination and opinion in May 2014.  The examiner opined that the Veteran's current cervical spine disability was not caused or aggravated by his service-connected lumbar spine disability.  In rendering his rationale, he noted that the Veteran served from August 1965 to February 1987, with an MOS of aviation flight crew ordinance man and air crewman.  There is no evidence of a cervical spine disorder or abnormalities of the cervical spine from the time of his enlistment until his discharge examination in June 1987.  The examiner noted further that no abnormal gait related to his neck from the lumbar spine is ever reported, and no antalgic gait abnormality is noted until September and October 2009.  Finally, he concludes, with no explanation, that the serious degeneration of the cervical spine itself from degenerative disc disease and requiring a 2010 status post anterior cervical disc fusion with Synthes plate and spacer was not influenced by the "minimal if any lumbar spine reported condition or influences into his cervical spine."

The Board finds that although the examiner noted that the Veteran was not diagnosed with a cervical spine disability during service or for many years after his discharge, he did not provide a rationale for his conclusion that the serious degeneration of the cervical spine from degenerative disc disease was not influenced by the reported lumbar spine condition, and the opinion is therefore, inadequate for rating purposes.  The Board notes that the Veteran is not claiming that his cervical spine disability is directly related to service.  Rather, it is his contention that the disability was caused or aggravated by his service-connected lumbar spine disability.  Therefore, noting that the disability was not present in service or for many years thereafter is not a sufficient basis to deny the claim.  Furthermore, as with the previous opinions, the examiner failed to allude to any other process which may have resulted in the claimed condition, aside from the Veteran's service-connected disability (such as aging, post-service trauma, etc.), and he failed to provide medical analysis to demonstrate how the opinion was reached.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim,... he must provide an adequate one").

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current cervical spine disability is necessary.  See 
38 C.F.R. § 4.2 (2015).  

Bilateral Shoulder Disability

The Veteran contends that his current bilateral shoulder disability developed as a result of his service-connected low back disability.  He also claims that his disability developed as a result of him working on jets with his hands extended above his head in service.  See March 2006 informal claim.

Service treatment records are negative for any evidence of a shoulder disability during service or at the time of the Veteran's discharge.  However, the Board notes that service records indicate that the Veteran had an MOS during service of aviation flight crew ordinance man and air crewman.  The Veteran's lay statements of injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b).  The Board has no reason to doubt the credibility of the Veteran's reports of working with his hands extended overhead, which are consistent with his service as an aviation flight crew ordinance man and air crewman.  Therefore, his reports of these in-service events are conceded.

Private treatment records show that the Veteran received treatment for left shoulder pain in August 1999, June 2003, and May 2005.  March 2006 treatment records from Dr. J.H. note the Veteran's report of bilateral shoulder pain associated with neck pain and neck stiffness.

As noted above, the Veteran was afforded a VA examination in September 2006.  At that time, he reported neck pain with stiffness, popping, and snapping, intermittent headaches and decreased range of motion.  He noted radiation to the bilateral shoulders, though he denied any upper extremity numbness, tingling, or weakness.  Examination revealed a mild loss of cervical lordosis, limited range of motion, palpable crepitus, degenerative disc disease, and degenerative joint disease.

As to whether these diagnoses were caused or aggravated by his lumbar spine
disability, the examiner opined that it was not as likely as not that any cervical
disorder was related to his lumbar spine condition.  As the examiner felt that the
Veteran's neck and shoulder disorders were related, she did not feel the need to
examine the bilateral shoulders, and therefore no opinion was provided.

In accordance with the Board's March 2014 remand, the Veteran was afforded a VA examination and opinion in May 2014.  The examiner opined that the Veteran's current bilateral shoulder disability was not aggravated by his service-connected lumbar spine disability.  The examiner stated that there is no evidence of a right or left shoulder disorder or abnormalities from the time of his enlistment in 1965 to his discharge in 1987.  He noted further that the Veteran did not complain about his shoulders being affected by his lumbar spine until November 2006, and there was no evidence of an abnormal gait until October 2009, and no report of any shoulder pain or complaints related to the lumbar spine during that time period.  The examiner concludes, without any further rationale, that the lack of reported evidence of the Veteran's shoulder condition to be in association to his lumbar spine condition, and the lack of any lumbar spine condition influencing upon the severe nature of the shoulders is clear.

The Board finds that essentially, the examiner opined that, as there was no evidence of a right or left shoulder disability at the time of the Veteran's discharge from service, and no treatment for many years thereafter, the Veteran's currently diagnosed bilateral shoulder disability is not related to service.  However, as noted above, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  The May 2014 examiner did not provide an adequate opinion as to whether the right or left shoulder disability identified after service was related to a disease or injury in service.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, as noted above, the Veteran's reports of shoulder straining in service have been conceded.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board also notes that the examiner did not provide a rationale for his conclusion that the current bilateral shoulder disability is not related to the service-connected lumbar spine condition, and the opinion is therefore, inadequate for rating purposes.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").

The Veteran is competent to report the circumstances surrounding his in-service shoulder injury, as well as the onset and nature of his shoulder symptoms.  The Veteran's reports provide competent and credible evidence of a bilateral shoulder injury during active military duty and a continuity of symptoms since.  

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral shoulder disability is necessary.  See 38 C.F.R. § 4.2 (2015).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his bilateral shoulder disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

TDIU

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has satisfied each of these requirements.  The Veteran has consistently reported that he is unemployed, and that his unemployment is attributable to his service-connected disabilities.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  

On VA examination in August 2006, the examiner noted that the Veteran was not working, as he had recently had back surgery, but he usually worked full-time as a sheet metal worker, for 40 hours per week.  The Veteran reported that he did not use any braces or assistive devices and he was awaiting re-evaluation by his surgeon so that he could return to work in at least a "light duty" status.

On VA examination in September 2006, the Veteran reported that he had been released to return to work at full duty as a sheet metal operator in construction.

In his January 2007 notice of disagreement, the Veteran reported that he had constant pain in the lower back, which prevented him from standing or bending.  He reported that his back problem was affecting his job in construction because he could not lift items over his head or pick up items with his hand because he could not grip well.  He also claimed that his back pain was causing him problems with sleeping, which was also affecting his job performance.  The Veteran also reported that he had to wear a hard hat because he worked in construction, and the weight of the hat was affecting his neck, and by the end of a work day, he had limited mobility of the neck and back.  He reported further that he also had to wear a tool belt and safety harness, and the weight of these items affected his lower back, causing him to not be able to stand or walk.  

In his August 2007 VA Form 9, the Veteran reported that since his lumbar spine disc surgery, the pain in his lower back had progressively increased, and he was also having muscle spasms.  He also reported that all of his back problems had effected his employment and caused him to not be hired.  

As noted above, SSA records show that the Veteran was determined to be disabled due to his back disorders as of April 2009

On VA examination in September 2010, he reported that he retired in 2009 due to his low back disability.  He also reported that he was not able to do his job as a sheet metal worker, due to not being able to lift over 30 pounds or do repetitive bending, twisting, etc., and not being able to be on his feet all day.

The May 2014 VA examiner noted that the Veteran was a sheet metalworker and postal employee after exiting the military and these jobs put physical and exertional stress and wear and tear on his cervical spine, lumbar spine and bilateral shoulders, due to repetitive job assignments.  He opined that the Veteran's service-connected lumbar spine pain with buttock radiculopathy did not prevent him from post-service employment.  The examiner did not provide a rationale for this opinion, and therefore, the Board finds that it is inadequate for evaluation purposes.

There is no other opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on the Veteran's ability to work.  Consequently, the Board finds that a new examination is warranted to determine whether the Veteran's low back disability and other service-connected disabilities preclude him from securing or following a substantially gainful occupation. 

Even with the Board's grant of an increase rating for the lumbar spine disability, the Veteran does not currently meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  While the Board does not have the authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension Service for special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Given the Veteran's contentions that his service-connected disabilities prevent him from working, and the fact that there is no adequate medical opinion of record, the Board finds that additional information is required.  First, the Veteran should provide his employment history on a VA Form 21-8940, and then an opinion should be obtained to ascertain whether the Veteran's service-connected disabilities alone are so severe so as to prevent the Veteran from obtaining and maintaining substantially gainful employment.  Finally, if the evidence indicates an affirmative answer to this inquiry, the Board finds that the Veteran's claims file should be sent to the Director of Compensation Service for review and to determine whether the Veteran is entitled to a TDIU evaluation on an extraschedular basis under 38 C.F.R. § 4.16(b).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since the May 2014 VA examination, not already of record.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request any identified records for which a release is provided and associate them with the claims file.

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

3.  Following completion of the above, afford the Veteran a VA spine examination with an appropriate orthopedic expert, who has not examined the Veteran before, to determine the nature and etiology of his claimed cervical spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed cervical spine disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more), that any currently-diagnosed cervical spine disorder is (a) proximately due to or the result of his service-connected lumbar spine disability (or any other currently-service-connected disability), or (b) aggravated (permanently worsened) by a service-connected disability, to include a lumbar spine disability. 

If it is determined that a cervical spine
disorder is related to a service-connected disability,
to the extent that is possible, the examiner should
indicate the approximate degree of disability or
baseline before the onset of the aggravation.

The examiner is advised that the Veteran is competent to report injuries and symptoms in service and post-service and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Then, afford the Veteran a VA examination with an appropriate orthopedic expert, who has not examined the Veteran before, to determine the nature and etiology of his claimed bilateral shoulder disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed shoulder disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more), that any currently-diagnosed cervical spine disorder is (a) proximately due to or the result of his service-connected lumbar spine disability (or any other currently-service-connected disability), or (b) aggravated (permanently worsened) by a service-connected disability, to include a lumbar disability. 

If it is determined that a right or left shoulder disability is related to a service-connected disability,
to the extent that is possible, the examiner should
indicate the approximate degree of disability or
baseline before the onset of the aggravation.

The examiner is advised that the Veteran is competent to report injuries and symptoms in service and post-service and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Then, the Veteran should be asked to provide his occupational history on an Application for Increased Compensation Based on Unemployability [VA Form 21-8940].

6.  After completing the development outlined in step (1), obtain an addendum opinion regarding the effect of the Veteran's service connected disabilities on his ability to obtain and maintain substantially gainfully employment.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner. 

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

7.  If the evidence indicates that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment, refer the Veteran's service-connected disabilities to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

8.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  

9.  Readjudicate the Veteran's claims for entitlement to service connection for a cervical spine disability, entitlement to service connection for a bilateral shoulder disability, and entitlement to TDIU.

10.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


